Exhibit 10.1

 

EMPLQYMENT SEPARATION AGREEMENT

 

This is an agreement between you, Mark A. Weed, and us, Fisher Communications,
Inc. (“the Company”). This Agreement is dated for reference purposes November
    , 2003, which is the date we delivered it to you for your consideration.

 

1) Separation Agreement. Your employment by the Company is terminated effective
December 18th, 2003 (the “Separation Date”), due to elimination of your
position.

 

2) Compensation. You will be paid your regular salary, less authorized
deductions and withholdings, through the Separation Date, and you will be paid
for any accrued, unused vacation in your final paycheck.

 

3) Severance Payment. The Company will provide you an additional severance
payment equal to eighteen (18) months of base salary, in the gross amount of
$321,000, less authorized deductions and withholdings, payable $160,500 as
provided below in this Paragraph 3 and the remaining $160,500 on January 5 ,
2004 (each payment less authorized deductions and withholdings). To be eligible
for this payment, you n u t continue to perform your duties in a satisfactory
manner until your scheduled Separation Date. The first payment will be made to
you following the later of: (1) the expiration of the revocation period set
forth at Paragraph 12, or (2) your Separation Date. You understand and agree
that this payment to which you would not otherwise be entitled is provided as
consideration, and in exchange for, your agreement to the release and other
terns of this Agreement.

 

If you accept a position with another Fisher Communications affiliate or
subsidiary so as to effectively maintain continuous employment, you will not be
entitled to any severance payment. In the event that you are separated from the
Company and subsequently rehired by any Fisher Communications affiliate or
subsidiary, you agree to repay that portion of any severance payment otherwise
attributable to the period following your re-employment, calculated on a weekly
basis. (For example, if you received a severance payment equal to eight (8)
weeks’ salary and were rehired four (4) weeks after your Separation Date, you
agree to repay four (4) weeks of the severance payment. If you received a
severance payment equal to four (4) weeks’ salary, and were rehired five (5)
weeks after your Separation Date, you do not have any repayment obligation.) A
repayment schedule by payroll deduction or lump sum can be negotiated with
re-employment.

 

4) Employee Benefit Plans. You, your spouse and your dependents will be eligible
to continue participation in our group medical, dental and vision plans pursuant
to COBRA for up to eighteen (18) months (or longer if applicable under the COBRA
regulations) following your separation. You will be required to make timely
payment of the premiums. Failure to submit timely payment of premiums will
result in cancellation of COBRA coverage.

 

Your rights under other employee benefit plans in which you may have
participated will be determined in accordance with the written plan documents
governing those plans.

 

1



--------------------------------------------------------------------------------

5) SERP. You will become vested in the Termination Benefit under the Company’s
Supplemental Pension Plan (the “SERP”) on the Separation Date. Your Termination
Benefit under the SERP is payable to you as a monthly annuity commencing at age
sixty-five (65). The Company may, in its sole discretion, pay the Termination
Benefit to you as a reduced annuity commencing prior to age sixty-five (65) or
as a lump sum equal to the present value of your accrued benefit.

 

FICA taxes will be due and payable on the present value of your Termination
Benefit as of the Separation Date. We intend to withhold the employee portion of
such FICA taxes first from your accrued vacation pay that will be included in
your final paycheck and then, if necessary, from your severance payment.

 

6) Stock Options. The Company has previously granted to you options to purchase
an aggregate of thirty-five thousand and ten (35,010) shares of the Company’s
common stock (the “Stock Options”). As of the Separation Date, Stock Options to
acquire twenty-three thousand three hundred and thirty (23,330) shares will be
vested and fully exercisable. On the Separation Date, all Stock Options that
have not previously vested will expire other than the unvested options to
purchase four thousand (4,000) shares of common stock granted to you on April
25, 2002 at an exercise price of $47.75 per share, which options shall be deemed
vested upon the Separation Date. You will have three (3) months following the
Separation Date to exercise your vested Stock Options, unless they expire
earlier in accordance with their terms.

 

7) References. Upon your request, the Company will provide a mutually acceptable
general letter of reference to future potential employers. Requests for such
letter should be directed to the Vice President Human Resources.

 

8) Release. In consideration of the promises contained in this Agreement, the
parties agree:

 

  a. On behalf of yourself and anyone claiming through you, you irrevocably and
unconditionally release, acquit and forever discharge the Company and/or its
subsidiaries, affiliates, divisions, predecessors, successors and assigns, as
well as each’s past and present officers, directors, employees, shareholders,
trustees, joint venturers, partners, agents, and anyone claiming through them
(hereinafter “Releasees” collectively), in each’s individual and/or corporate
capacities, from any a i d all claims, liabilities, promises, actions, damages
and the like, known or unknown, which you ever had against any of the Releasees
arising out of or relating to your employment with the Company and/or the
termination of your employment with the Company. Said claims include, but are
not limited to: (1) employment discrimination (including claims of sex
discrimination and/or sexual harassment) and retaliation under Title VII (42
U.S.C.A. 2000e, etc.) and under 42 U.S.C.A. section 1981 and section 1983, age
discrimination under the Age Discrimination in Employment Act (29 U.S.C.A.
sections 62 1-634) as amended, under the Washington Constitution, and/or any
other relevant state statutes or municipal ordinances (except you do not waive
rights or claims under the federal Age Discrimination in Employment Act that may
arise after the date this waiver is executed);

 

 

2



--------------------------------------------------------------------------------

(2) disputed wages; (3) wrongful discharge and/or breach of any alleged
employment contract; (4) claims based on any tort, such as invasion of privacy,
defamation, fraud and infliction of emotional distress; and ( 5 ) claims based
on any obligation of the Company under the letter agreement between you and the
Company, dated October 28, 2002.

 

  b. The Releasees irrevocably and unconditionally release, acquit and forever
discharge you from any and all claims, liabilities, promises, actions, damages
and the like, known or unknown, which they ever had against you arising out of
or relating to your employment with the Company and/or the termination of your
employment with the Company. Said claims include, but are not limited to: (1)
disputed wages; (2) breach of any alleged employment contract; (3) claims based
on any tort, such as invasion of privacy, defamation, fraud and infliction of
emotional distress; and (4) claims based on any obligation under the letter
agreement between you and the Company, dated October 28, 2002.

 

  c. That neither party shall bring any legal action against the other for any
claim waived and released under this Agreement and that the parties represent
and warrant that no such claims have been filed to date. The parties further
agree that should they bring any type of administrative or legal action arising
out of claims waived under this Agreement, the party bringing such claim will
bear all legal fees and costs, including those of the other party.

 

  d. Without limiting the release set forth in subparagraphs a., b. and c.
above, the matters expressly waived and released herein are not limited to
matters which are known or disclosed, and the parties hereby waive any and all
rights and benefits which they now have, or in the future may have, conferred
upon them, by virtue of the provisions of any Washington statute, the effect of
which would be to prevent a general release, such as contemplated by this
Agreement, from extending to claims which they do not know or suspect to exist
in their favor at the time of executing this Agreement, which if known by them
must have materially affected their settlement. They realize and acknowledge
that the factual matters now unknown to them may have given or may hereafter
give rise to causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses which are presently unknown, unanticipated and
unsuspected, and they further agree that this Agreement has been negotiated and
agreed upon in light of that realization and that they nevertheless hereby
intend to release, discharge and acquit each other from any such unknown causes
of action, claims, demands, debts, controversies, damages, costs, losses and
expenses which in any way arise by virtue of the prior acts or omissions of such
parties.

 

9) Return of Property. You represent and warrant that you will return all keys,
credit cards, documents, equipment and other material that belongs to the
Company on or before your Separation Date.

 

10) Confidentiality. You understand and acknowledge that, in order to properly
perform your duties the Company has entrusted you with certain Proprietary
Information that is the result of great effort and expense on the part of the
Company, that this Propriety Information is

 

3



--------------------------------------------------------------------------------

critical to the success of the Company and that the disclosure or use o f this
Proprietary Information would cause the Company irreparable harm, and that you,
in entering into this Agreement, are fully aware of the Company’s need to
protect this Proprietary Information. You therefore agree not to reveal
Proprietary Information or trade secrets to any person, firm, corporation, or
entity unless required to do so by a valid subpoena or unless being required to
maintain such confidentiality would be in violation of the law. For the purposes
of this Agreement, “Proprietary Information” shall be defined as information,
whether disclosed orally or in writing, of any nature in any form, including
without limitation all writings, memoranda, copies, reports, papers, surveys,
analyses, drawings, letters, computer printouts, computer programs, computer
applications, specifications, customer data, trade secrets, business methods,
business processes, business techniques, business plans, data, graphs, charts,
sound recordings and/or pictorial reproductions and other information that is
not generally and publicly known, whether in oral, audio, visual, written or
other form. Should you reveal or threaten to reveal this information, the
Company shall be entitled to an injunction restraining you from disclosing same,
or from rendering any services to any entity to whom said information has been,
or is threatened to be, disclosed. The right to secure an injunction is not
exclusive, and the Company may pursue any other remedies it has against you for
a breach or threatened breach of this condition, including the recovery of
damages from you. This promise is intended to and will apply in the broadest
sense possible to information regarding Company’s business activities, plans,
audience and clients and is not intended to be limited solely to matters which
might meet the legal definition of “trade secrets” under Washington law and
shall include specifically, without limiting the generality of this Paragraph
10, information pertaining to Fisher Plaza; provided, that notwithstanding
anything in this Paragraph 10 to the contrary, the term Proprietary Information
shall not include information relating to the customer accounts and contracts,
customer files, marketing materials and other information transferred to or
related to Seller Contracts or Acquired Assets transferred to Egis Real Estate
Services, LLC on closing of the definitive agreement between the Company and
Egis Real Estate services, LLC. You and the Company further agree to keep the
terms of this Agreement confidential. Except as otherwise required by law, you
and the Company may not disclose to any third party any o f the terms of this
Agreement, except your spouse, legal counsel, accountants, potential investors,
lending institutions and tax advisors, all of whom shall be bound by this
confidentiality provision. You and the Company represent and warrant that they
have not acted inconsistently with the terms of this section.

 

11) Mutual Nondisparagement. You agree that you will not disparage, criticize or
otherwise malign tlie reputation of the Company or its affiliates or any of
their officers, directors or employees. The Company, including its officers and
directors, agrees that it will not disparage, criticize or otherwise prejudice
your reputation.

 

12) Consideration and Revocation Periods. You agree that you have been advised
to consult legal counsel and that you have up to forty-five (45) calendar days
to consider this Agreement and you may use as much or as little of that time as
you wish. You also have seven (7) calendar days following your execution of this
Agreement to revoke it. You must

 

4



--------------------------------------------------------------------------------

make any such revocation in writing to the Vice President Human Resources. This
Agreement shall not become effective or enforceable until the revocation period
has expired.

 

13) Arbitration of Claims. Any claim related to your employment by or
termination from the Company, or for breach or for enforcement of any provision
of this Agreement shall be subject to binding arbitration through and according
to the applicable rules of the then- current National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA”), or such
other mutually agreeable arbitrator as the parties may select. The arbitrator
shall be bound by and shall follow Washington law and evidentiary rules. The
decision of the arbitrator shall be final and conclusive, and the parties waive
the right to a new trial or appeal, excepting only for the purpose of enforcing
the arbitrator’s decision. The substantially prevailing party will be entitled
to recover reasonable attorneys’ fees and costs of bringing or defending the
arbitration and any action for enforcement, the amount of the awards to be
determined by the arbitrator and the court.

 

14) Disputes. The laws of the State of Washington will govern the validity and
execution of this Agreement and the disposition of any claims related to this
Agreement. Jurisdiction and venue shall be exclusively in state and federal
courts iii King County, Washington.

 

15) Assignments. Your rights hereunder shall not be assigned or transferred
without the Company’s prior written consent. Any assignment without the
Company’s prior written consent shall be null and void. The Company’s rights and
obligations under this Agreement will inure to the benefit and be binding upon
the Company’s successors and assignees.

 

16) Contingency. This Agreement is contingent on the closing of the Asset
Purchase Agreement between Fisher Properties, Inc. and Egis Real Estate
Services, LLC.

 

17) Complete Agreement. This Agreement is the filial and complete expression of
all agreements between us on all subjects, and supersedes any and all prior oral
or written agreements or understandings between you and the Company concerning
the subject matter of this Agreement. You acknowledge that you have had adequate
time to review and consider this Agreement and consult with counsel. You
acknowledge you are not signing this Agreement relying on anything not set out
here.

 

AGREED BY Fisher Communications, Inc.:

     

AGREED BY EMPLOYEE:

/s/    William W. Krippaehne Jr.

--------------------------------------------------------------------------------

     

/s/    Mark A. Weed

--------------------------------------------------------------------------------

William W. Krippaehne Jr.

President & CEO

      Mark A. Weed

Date: 12.18.03

     

Date: 12/09/03

 

5